Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Anderson appeals the district court’s order finding that he continues to satisfy the criteria for commitment set forth at 18 U.S.C. §. 4246(a) (2006) and continuing his commitment to the custody of the Attorney General. After reviewing the record, we conclude that the district *703court did not clearly err in its determination that Anderson continues to suffer “from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another.” See 18 U.S.C. § 4246(a); United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.1992) (stating standard of review). We accordingly affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not significantly aid the decisional process.

AFFIRMED.